In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Golar, J.), dated March 14, 2003, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff Nader W. Jasser did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly denied the defendant’s motion for summary judgment. Altman, J.P., S. Miller, McGinity, Adams and Mastro, JJ., concur.